Citation Nr: 1733556	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected slight deformity, distal first metatarsal head, left foot, postoperative. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected slight deformity, distal first metatarsal head, right foot, postoperative. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected surgical resection, distal aspect, right shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2009 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 Board videoconference hearing and a transcript of this hearing is of record.  

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected surgical resection, distal aspect, right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's slight deformity, distal first metatarsal head, left foot, postoperative has been manifested by hallux valgus with mild or moderate symptoms.

2.  The Veteran's slight deformity, distal first metatarsal head, right foot, postoperative has been manifested by hallux valgus with mild or moderate symptoms.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for slight deformity, distal first metatarsal head, left foot, postoperative have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5280 (2016).

2.  The criteria for a rating in excess of 10 percent for slight deformity, distal first metatarsal head, right foot, postoperative have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assis

The Board notes the Veteran's representative stated during his August 2016 Board hearing that it had "been awhile" since the Veteran had a VA examination and the he would "probably more than likely" ask for a new one.  The Board finds an updated VA examination for his bilateral foot disability is not warranted.  During his Board hearing the Veteran testified that his feet hurt after standing on them throughout the work day, however, he did not indicate how this disability had increased in severity since his November 2012 VA examination.  The mere passage of time does not render an old examination inadequate.  The additional evidence, including the Veteran's statements, does not raise the question of whether the medical evidence of record is sufficient to decide the claims discussed within.  Palczewski v. Nicholson, 21 Vet.App. 174 (2007).  Moreover, as noted below, in order to be entitled to an increased evaluation the Veteran would need to present with malunion or nonunion of the metatarsal, flatfoot, claw foot, a foot injury or actual loss of use of the foot.  As the evidence of record does not establish that any of the aforementioned conditions are present an updated VA examination to address the severity of those conditions is unnecessary.  Thus, as there is no evidence of the Veteran's foot disability increasing in severity since his most recent VA examination in November 2012, the Board finds that examination adequate for rating purposes and the Veteran is not entitled to an updated VA examination.  

Therefore, with respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. 

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Foot disabilities may also be rated under Codes 5276, 5277, 5278, 5279, 5282, 5283, and 5284, when appropriate.  Under Codes 5277, 5279, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), and hammer toes, respectively.  Under Code 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under Codes 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired claw foot.  Code 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe "foot injuries, other."  If there is actual loss of use of the foot, a 40 percent rating is warranted under Code 5284.

III.  Analysis 

The Veteran is seeking an initial rating in excess of 10 percent for his bilateral foot disability; however, the evidence of record indicates a 10 percent evaluation for each foot is the appropriate rating for his bilateral foot disability.  

Over the course of the appeal the Veteran has been provided with several VA examinations in connection with his claim for a bilateral foot disability.  The Veteran was provided with a May 2009 VA examination in which the examiner noted a diagnosis of bilateral bunions, status post bilateral buninonectomies which had their onset in 1991.  The Veteran reported symptoms of bilateral foot pain that occurred at walking and rest.  The Veteran stated he could stand from three to eight hours with only short rest periods and could walk one to three miles.  On physical examination the examiner found there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing bilaterally.  The examiner found no skin or vascular foot abnormality, no evidence of malunion or nonunion, and no muscle atrophy bilaterally.  The examiner noted residual evidence of protruberance to medial aspect of both great toes consistent with residual bunions and decreased sensation to light touch and pain to area around pervious surgery bilaterally.  X-rays were obtained and showed a slight deformity of both distal first metatarsal heads with no other abnormalities shown.  

In the rating action on appeal, the RO granted service connection and assigned separate 10 percent ratings for each foot as there was evidence of slight deformity, distal first metatarsal head, on each foot, post-operative bunionectomies in service. 

In a September 2011 Gulf War examination the Veteran reported he had no left or right foot symptoms but that he did have joint pain during cold weather one to two days a year.  The examiner noted the Veteran's feet had no deformities and that he did not have flat feet.   

The Veteran was most recently provided with a November 2012 VA examination.  The examiner noted the Veteran had hallux valgus with mild or moderate symptoms of both feet.  The examiner noted the Veteran did not have hallux rigidus, claw foot, foot injuries, or bilateral weak foot.  The Veteran was noted to have scars, none of which were painful or unstable and they did not have a total area of all related scars less than 39 square centimeters.  

The Veteran was provided with an August 2016 Board videoconference hearing.  The Veteran stated he currently worked an eight hour day and frequently felt foot pain but had not missed any work for this disability.  

As noted above the Veteran is currently evaluated as 10 percent disabled under Code 5280.  38 C.F.R. § 4.71a, Code 5280.  Code 5280 provides that unilateral hallux valgus, operated with resection of the metatarsal head, is to be rated 10 percent.  A 10 percent evaluation is the maximum available evaluation available Code 5280.  Thus, the Veteran cannot be awarded a rating in excess of 10 percent for his left and right foot disability under Code 5280.  

The Board has also considered all other relevant diagnostic codes.  Codes 5277, 5279, and 5282, also provide a maximum rating of up to 10 percent and therefore would not provide the Veteran with an increased evaluation.  Code 5283 provides ratings of up to 30 percent for malunion or nonunion of the metatarsal bones.  Under Codes 5276 and 5278 ratings of up to 50 percent are available for acquired flatfoot and acquired claw foot.  

Code 5284 provides for ratings "foot injuries, other."  The Board notes, however, that Code 5284 does not encompass the eight foot conditions that are listed under their own diagnostic codes in 38 C.F.R. § 4.71a.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  As the hallux vagus disability is listed under Code 5280, rating this disability by analogy to Code 5284 would represent "an impermissible rating by analogy."  Id.  Consideration of Code 5284 is not warranted.  

The evidence of record does not show that the Veteran has malunion or nonunion of the metatarsal, flatfoot, claw foot, a foot injury, or actual loss of use of the foot.  Thus, the Board has considered all relevant codes and an evaluation in excess of 10 percent is not warranted.    

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his bilateral foot disability.  Thus, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected slight deformity, distal first metatarsal head, left foot, postoperative is denied.  

Entitlement to an initial evaluation in excess of 10 percent for service-connected slight deformity, distal first metatarsal head, right foot, postoperative is denied.   

REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for service-connected surgical resection, distal aspect, right shoulder.  The Veteran was most recently provided with a November 2012 VA examination for his right shoulder disability.  The examiner noted the Veteran's previous diagnoses of right shoulder acromioclavicular separation, distal clavicle resection, and osteoarthritis.  A detailed history was obtained from the Veteran and range of motion, muscle strength, and other testing was performed. 

The Board finds an additional VA examination is needed to adequately address the severity of the Veteran's right shoulder disability.  The Veteran testified at his August 2017 Board hearing that his shoulder disability had increased in severity since his November 2012 VA examination.  Specifically, the Veteran noted symptoms of loss of shoulder power, grip, and control.  Additionally, the Veteran noted some neurological symptoms which he believed could be manifestations of his right shoulder disability, however these symptoms were not adequately addressed by the November 2012 VA examiner. 

Moreover, the Board notes 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in November 2012 included range of motion testing for the Veteran's right and left shoulders.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, in the damaged and opposite undamaged joint as required by 38 C.F.R. § 4.59 .  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59. 

The Veteran testified at his August 2017 Board hearing that he had recently received a VA neurological examination to determine if his neurological symptoms were manifestations of his right shoulder disability.  However, no VA treatment records have been associated with the Veteran's claims file since his August 2017 hearing.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any neurological examinations performed in approximately July or August 2017. 

2.  After the completion of the above schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of the right shoulder disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically note any and all manifestations of the Veteran's right shoulder disability to include any neurological manifestations such as radiating neck pain.  

The examiner should specifically test the Veteran's right shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, and range of motion of the undamaged joint if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

3.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


